Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 5 dated October 1, 2008 to the February 1, 2008 Statement of Additional Information (SAI) CHANGES TO TRUSTEE INFORMATION The following information hereby replaces in its entirety the biographical information for Bridget Macaskill and James Poterba contained on page B-23 of the SAI: Number of Portfolios in Fund Position(s) Term of Office Complex Name, Address and Held with and Length of Principal Occupation(s) Overseen Other Directorships Date of Birth Fund Time Served During Past 5 Years by Trustee Held by Trustees Bridget A. Macaskill Trustee One-year term. Principal and Founder BAM 61 Director, Prudential plc; c/o Office of the Trustee since Consulting LLC (since 2003); Scottish & Newcastle plc Corporate Secretary and Independent Consultant (brewer); and International 730 Third Avenue for Merrill Lynch (since Advisory Board, British- New York, NY 10017-3206 2003). Formerly, Chairman, American Business Council DOB: 8/5/48 Oppenheimer Funds, Inc. (2000-2001); and Chief Executive Officer (1995-2001); President (1991-2000); and Chief Operating Officer (1989-1995) of that firm. James M. Poterba Trustee One-year term. President and CEO, National 61 Director, The Jeffrey c/o Office of the Trustee since Bureau of Economic Research Company and Jeflion Company Corporate Secretary (since 2008); Head (2006- (unregistered investment 730 Third Avenue 2008) and Associate Head companies); and National New York, NY 10017-3206 (1994-2000 and 2001-2006), Bureau of Economic Research DOB: 7/13/58 Economics Department, Massachusetts Institute of Technology (MIT); Mitsui Professor of Economics, MIT (since 1996); and Program Director, National Bureau of Economic Research (1990-2008). RESIGNATION OF OFFICER Effective September 30, 2008, George W. Madison resigned from his position as Executive Vice President and General Counsel of the TIAA-CREF Institutional Mutual Funds (the Funds). Consequently, Mr. Madison should be removed from the list of officers on page B-24 of the SAI. APPOINTMENT OF NEW OFFICER Effective October 1, 2008, Jonathan Feigelson will be appointed as Senior Vice President and Acting General Counsel of the Funds. Below is the biographical information related to Mr. Feigelson that should be added to the list of officers beginning on page B-23 of the SAI. Position(s) Term of Office Name, Address and Held with and Length of Date of Birth Fund Time Served Principal Occupation(s) During Past 5 Years Jonathan Feigelson Senior Vice President One-year term. Senior Vice President and Acting General Counsel of TIAA, CREF, TIAA-CREF and Acting General Senior Vice President TIAA Separate Account VA-1, TIAA-CREF Institutional Mutual Funds and 730 Third Avenue Counsel and Acting General TIAA-CREF Life Funds (since October 2008); and Senior Vice President and New York, NY 10017-3206 Counsel since Deputy General Counsel of TIAA (since August 2006). DOB: 1/10/62 October 2008. A11704 (10/08) TIAA-CREF LIFECYCLE FUNDS (series of the TIAA-CREF Institutional Mutual Funds) SUPPLEMENT NO. 4 dated October 1, 2008 to the February 1, 2008 Statement of Additional Information (SAI) CHANGES TO TRUSTEE INFORMATION The following information hereby replaces in its entirety the biographical information for Bridget Macaskill and James Poterba contained on pages B-18 and B-19 of the SAI: Number of Portfolios in Fund Position(s) Term of Office Complex Name, Address and Held with and Length of Principal Occupation(s) Overseen Other Directorships Date of Birth Funds Time Served During Past 5 Years by Trustee Held by Trustees Bridget A. Macaskill Trustee One-year term. Principal and Founder BAM 61 Director, Prudential plc; c/o Office of the Trustee since Consulting LLC (since 2003); Scottish & Newcastle plc Corporate Secretary 2003. and Independent Consultant (brewer); and International 730 Third Avenue for Merrill Lynch (since Advisory Board, British- New York, NY 10017-3206 2003). Formerly, Chairman, American Business Council DOB: 8/5/48 Oppenheimer Funds, Inc. (2000-2001); and Chief Executive Officer (1995-2001); President (1991-2000); and Chief Operating Officer (1989-1995) of that firm. James M. Poterba Trustee One-year term. President and CEO, National 61 Director, The Jeffrey c/o Office of the Trustee since Bureau of Economic Research Company and Jeflion Company Corporate Secretary 2006. (since 2008); Head (2006- (unregistered investment 730 Third Avenue 2008) and Associate Head companies); and National New York, NY 10017-3206 (1994-2000 and 2001-2006), Bureau of Economic Research DOB: 7/13/58 Economics Department, Massachusetts Institute of Technology (MIT); Mitsui Professor of Economics, MIT (since 1996); and Program Director, National Bureau of Economic Research (1990-2008). RESIGNATION OF OFFICER Effective September 30, 2008, George W. Madison resigned from his position as Executive Vice President and General Counsel of the TIAA-CREF Lifecycle Funds (the Funds). Consequently, Mr. Madison should be removed from the list of officers on page B-20 of the SAI. APPOINTMENT OF NEW OFFICER Effective October 1, 2008, Jonathan Feigelson will be appointed as Senior Vice President and Acting General Counsel of the Funds. Below is the biographical information related to Mr. Feigelson that should be added to the list of officers beginning on page B-19 of the SAI. Position(s) Term of Office Name, Address and Held with and Length of Date of Birth Funds Time Served Principal Occupation(s) During Past 5 Years Jonathan Feigelson Senior Vice President One-year term. Senior Vice President and Acting General Counsel of TIAA, CREF, TIAA-CREF and Acting General Senior Vice President TIAA Separate Account VA-1,TIAA-CREF Institutional Mutual Funds and 730 Third Avenue Counsel and Acting General TIAA-CREF Life Funds (since October 2008); and Senior Vice President and New York, NY 10017-3206 Counsel since Deputy General Counsel of TIAA (since August 2006). DOB: 1/10/62 October 2008. A11705 (10/08)
